TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2022



                                       NO. 03-20-00384-CV


                     Michael V. Wright and Phyllis F. Wright, Appellants

                                                  v.

                                   State Farm Lloyds, Appellee




     APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
                BEFORE JUSTICES BAKER, SMITH, JONES
                AFFIRMED -- OPINION BY JUSTICE JONES




This is an appeal from the judgment signed by the trial court on July 16, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.